         Case 19-34548 Document 124 Filed in TXSB on 12/20/19 Page 1 of 1



                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION                                         ENTERED
                                                                                          12/20/2019
In re:                                             §
                                                   §
Houston-Harris Division Patrol, Inc.,              §                Chapter 7
                                                   §
         Debtors.                                  §            Case No. 19-34548


   ORDER GRANTING TRUSTEE’S EMERGENCY MOTION FOR ENTRY OF AN
           ORDER AUTHORIZING THE TRUSTEE TO REISSUE
              PRE-PETITION EMPLOYEE WAGE CHECKS


         CAME FOR CONSIDERATION on the Trustee’s Emergency Motion for Entry of an

Order Authorizing the Trustee to Reissue Pre-Petition Employee Wage Checks (“Motion”).

After considering the Motion, all responses thereto, if any, the arguments of counsel, and the

evidence presented, the Court is of the opinion and finds that notice of the Motion was in all

respects adequate and proper, that emergency consideration is appropriate, and that the Motion

should be granted. Accordingly, it is hereby:

         ORDERED that the Trustee is authorized to reissue uncashed pre-petition wage checks

totaling $8,591.85.

         ORDERED that this Court shall retain jurisdiction over the interpretation and

enforcement of this Order.


         Signed:
           August 02,
           December 20,2019
                        2019

                                                Christopher M. Lopez
                                                United States Bankruptcy Judge



ORDER GRANTING TRUSTEE’S EMERGENCY MOTION FOR ENTRY OF AN ORDER AUTHORIZING THE TRUSTEE TO
REISSUE PRE-PETITION EMPLOYEE WAGE CHECKS                                          PAGE | 1
